

115 HRES 850 IH: Supporting the goals and ideals of Workers’ Memorial Day, honoring workers who have been killed or injured in the workplace, and recognizing the importance of strengthening worker health and safety protections.
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 850IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Courtney (for himself, Mr. Takano, Mr. Scott of Virginia, Ms. DeLauro, Ms. Bonamici, Mr. Sablan, Ms. Wilson of Florida, Mr. Nolan, Mr. DeSaulnier, Mr. Larson of Connecticut, Ms. Norton, Ms. Moore, Ms. Schakowsky, Ms. Shea-Porter, Mr. Norcross, Ms. Judy Chu of California, Mr. Khanna, Mr. Brendan F. Boyle of Pennsylvania, Mr. Espaillat, and Ms. Blunt Rochester) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of Workers’ Memorial Day, honoring workers who have been killed or
			 injured in the workplace, and recognizing the importance of strengthening
			 worker health and safety protections.
	
 Whereas 5,190 workers were killed due to workplace-related injuries in the United States in 2016, and each year more than 2,700,000 workers across the world die of workplace-related accidents and diseases;
 Whereas each day, an average of 14 workers are killed due to workplace injuries in the United States;
 Whereas there are more than 3,500,000 occupational injuries and illnesses in the United States annually;
 Whereas workers in the health care and social assistance industry suffered the highest prevalence of nonfatal injuries in 2016 with 585,800 incidents, and 70 percent of all nonfatal workplace assaults in 2016 occurred in these two sectors;
 Whereas tens of thousands of Americans with workplace injuries or illness become permanently disabled;
 Whereas the Occupational Safety and Health Administration (OSHA), the primary Federal agency which establishes and enforces workplace health and safety standards, only has sufficient resources to inspect each establishment within its jurisdiction once every 159 years, and must be fully resourced to adequately protect workers health and safety;
 Whereas the current administration has blocked OSHA’s efforts to adopt many protections for workers, including those exposed to toxic chemicals, infectious diseases, violence in health care and social service settings, and the risk of industrial catastrophes caused by chemicals, explosive gases, or combustible dusts;
 Whereas the current administration has limited OSHA press releases on enforcement actions that can raise employer awareness regarding hazards and help act as a deterrent against safety violations by employers;
 Whereas the current administration has removed the names of workers killed on the job from its fatality reports, despite the requests of family members to include their names to call attention to these preventable deaths;
 Whereas observing Workers’ Memorial Day allows us to honor and remember victims of workplace injuries and disease; and
 Whereas observing Workers’ Memorial Day reminds us to strive for better worker safety and health protections: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Workers’ Memorial Day to honor and remember workers who have been killed or injured in the workplace;
 (2)recognizes the importance of strengthening worker health and safety standards to secure the safe workplaces workers deserve, including enforceable standards to prevent violence in health care and social service settings;
 (3)encourages the Occupational Safety and Health Administration, employers, community and worker organizations, professional associations, and academic institutions to support activities increasing awareness of the importance of preventing illness, injury, and death in the workplace; and
 (4)calls upon the people of the United States to observe such a day with appropriate ceremonies and respect.
			